Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 12/6/2021 has been received and entered.  Claims 2, 6-8, 13-15, 17-20, 24, 29, 36, 40-41 have been amended, claims 1, 5, 9-12, 22-23, 37-39, 43, 47-69 have been cancelled, and claims 71-75 have been added.
Claims 2-4, 6-8, 13-21, 24-36, 40-42, 44-46 and 70-75 are pending.

Restriction Election Requirement
Applicant's election with traverse of the species of bacteria and 16S RNA in the reply filed on 2/18/2021 was acknowledged.  
Claim 2 is allowable. The restriction requirement for a species election, as set forth in the Office action mailed on 8/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 2-4, 6-8, 13-21, 24-36, 40-42, 44-46 and 70-75 are pending and currently under examination for evaluation of marker gene.

Priority
This application filed 10/4/2017 is a continuation of PCT/US2017/019067 filed 4/22/2016, which claims benefit to US Provisional application 62/152782 filed 4/24/2015.
No comment has been made by Applicants regarding the priority summary.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


is withdrawn.  
The amendment to claim 19 to further define and clarify the use of the limitation of ‘human transcripts’ has addressed the basis of the rejection.

Claims 72-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, newly added claims depend on claim 1 which has been cancelled.
Amending the claims to be dependent on pending claims would address the basis of the rejection.
For purposes of compact prosecution, the claims will be examined as limitations dependent on claim 2 for the issues set forth below.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 2-8, 13-21, 24-28, 30-36, 40-42, 44-46 and 70 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
The amendment to the claims have obviated the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-8, 13-21, 24-28, 30-36, 40-42, 44-46 and 70 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.  

Claim analysis
Claim 2 has been amended and still is generally directed to a method of detecting the presence or absence of a bacteria (taxa) in a sample.  More specifically, the claims recite and require receiving sequence reads/data, assigning the reads to a taxa based on homology to a reference sequence to identify the presence/absence of the bacteria in the sample based on the presence/absence of a read representing the taxa.  Dependent claims set forth more details on the comparison and how identification is made, for example claim 3 indicates the strains have nucleotide differences or claim 4 where the difference is only a single base or called a bio-signature representing the bacteria, or how the comparison is performed, and indication of the 
“The terms "determining", "measuring", "evaluating", "assessing," "assaying," and "analyzing" can be used interchangeably herein to refer to any form of measurement, and include determining if an element is present or not (for example, detection). These terms can include both quantitative and/or qualitative determinations. Assessing may be relative or absolute. "Detecting the presence of' can include determining the amount of something present, as well as determining whether it is present or absent.”
and appears to provide for a step further evaluation of the sequences that are provided in claim 2.
For step 1 of the 101 analysis, as amended the claims are found not to be directed to a statutory category of a process. 
For step 2A of the 101 analysis, the claims have been amended wherein the judicial exception is no longer simply a set of instructions for analysis of sequence data and would not be considered a Mental Processes as concepts performed in the human mind or with the aid of paper.
Accordingly, the claims are found patent eligible and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8, 13-21, 24-28, 30-36, 40-42, 44-46 and 70 rejected under 35 U.S.C. 103 as being unpatentable over Colwell et al. in US 2012/0004111 A1 (application 13/014112, patent 8478544 issued 7/2/2013) and Beer et al. in US 2014/0129152 is withdrawn.
The amendment to the claims have differentiated the claims from that taught and made obvious by the teachings of Colwell and Beer.

Conclusion
Claims 2-4, 6-8, 13-21, 24-36, 40-42, 44-46 and 70-71 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Joseph Woitach/            Primary Examiner, Art Unit 1631